CONCURRING OPINION
Mollison, Judge:
I agree with the conclusion reached by my colleague, Judge Cole, that the Canadian market, in which price schedules or ceiling prices were established by the Wartime Prices and Trade Board of Canada for sale and purchase of merchandise, including canned pumpkin, for different categories and at different levels or stages of distribution, was not a controlled or restricted foreign market to the extent that the canned pumpkin bought and sold in said market was not freely sold or offered for sale for home consumption to all purchasers in the principal markets of Canada in the usual wholesale quantities and in the ordinary course of trade as provided by section 402 (c) of the Tariff Act of 1930, as amended (19 U. S. C. § 1402 (c)).
Foreign market value, in my opinion, as defined in the statute, was intended to embrace or encompass ■ those normal and customary conditions and circumstances which have been established by a foreign governmental authority for the buying and selling of merchandise by all individuals participating in its trade and commerce. This record shows that canned pumpkin was freely sold or offered for sale to all purchasers in the various categories according to the ceiling prices established therefor by the governmental agency, i. e., the Wartime Prices and Trade Board. Anyone was free to sell or offer to sell and buy at the established ceiling prices for the various categories or levels of distribution, and this was the normal and usual, and, in fact, the only, condition under which domestic trade in Canada might be lawfully conducted. Buying and selling within the scope and framework and in conformity with the established ceiling prices was the ordinary course of trade in Canada insofar as canned pumpkin was concerned.
I am of the further opinion that the record does not contain proof sufficient to overcome the presumption of correctness attaching to the appraisement made, except insofar as the matter of the 8 per centum Canadian sales tax is concerned, and I therefore concur in the decision modifying the judgment of the court below.